Title: To James Madison from Philip Freneau, 10 May 1815
From: Freneau, Philip
To: Madison, James


                    
                        Sir,
                        New York, May 10th: 1815.
                    
                    Mrs. Anna Smyth, the Lady of Charles Smyth Esquire, a respectable Citizen of this place, being to Set out in a few days on a tour to Virginia, and expecting to be in Your neighbourhood, either at Washington, or at Montpelier, does me the favour to take under her particular care, to put,

or transmit into Your hands, the two little Volumes I mentioned to You in my Letter last Winter, and to which I received Your friendly and obliging answer.
                    Be pleased to accept them as a mark of my attention, respect, and esteem, in regard to Your private as well as public character.
                    I have written to Mr. Carey, in Philadelphia, Bookseller there, to forward on to You, if he has them, or can procure them, the two Volumes of the Revolutionary Poems, published in Philadelphia in the Summer of 1809, and which You wished to regain, since the loss of Your copies in the conflagration at Washington last Year. I flatter myself, the arrangement I have made with him will replace them in Your hands. I will only add, that any attention paid by You to Mrs. Smyth, I will consider as conferred on myself. I am, Sir, with the highest Consideration, Your obedient humble Servant.
                    
                        
                            Philip Freneau
                        
                    
                